Citation Nr: 0828654	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  01-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
ulcers.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claims of 
entitlement to service connection for ulcers and a 
psychiatric disability.  The Board remanded the claims for 
additional development in November 2003.

In a November 2005 decision, the Board declined to reopen the 
veteran's claims of entitlement to service connection for 
ulcers and a psychiatric disability.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2007 Order, the Court 
remanded the claims to the Board for readjudication in 
accordance with a Joint Motion for Remand.

The Veterans Law Judge before whom the veteran testified in 
March 2003 is no longer employed by the Board.  In February 
2008, the veteran was informed of such and was offered an 
opportunity to have a hearing with another Veterans Law 
Judge. In March 2008, the Board received a statement from the 
veteran indicating that he did not want an additional 
hearing.  Accordingly, the Board will proceed with the 
consideration of his case.


FINDINGS OF FACT

1.  By rating decision dated in February 1992, the RO denied 
service connection for a psychiatric disability.  The veteran 
was notified of this decision and of his right to appeal, but 
a timely appeal was not filed.

2.  The evidence added to the record since the February 1992 
determination is cumulative of the evidence previously 
considered with regard to service connection for a 
psychiatric disability, does not contribute to a more 
complete picture of the veteran's claim, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection. 

3.  By rating decision dated in April 1992, the RO denied 
service connection for ulcer disease.  The veteran was 
notified of this decision and of his right to appeal, but a 
timely appeal was not filed.

4.  The evidence added to the record since the April 1992 
determination is cumulative of the evidence previously 
considered with regard to service connection for a left leg 
disability, does not contribute to a more complete picture of 
the veteran's claim, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision that denied service 
connection for a psychiatric disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2000 & 2007).

2.  The evidence received since the February 1992 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The April 1992 rating decision that denied service 
connection for ulcer disease is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2000 & 2007).

4.  The evidence received since the April 1992 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for ulcer disease.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claims were filed in May 
2000, prior to the enactment of VA's current notice 
requirements.  Thus notice was provided to the veteran 
subsequent to the initial AOJ decision in June 2004.  The 
veteran's claims were readjudicated after the notice was 
provided and sufficient time was allowed for him to respond.  
This notice appropriately advised the veteran of all the 
Pelegrini II notice elements as listed above.

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of the notice fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  His claims were 
subsequently readjudicated after providing the veteran with 
an opportunity to respond to the notice.  Furthermore, the 
veteran was told it was his responsibility to support the 
claims with appropriate evidence, and he was provided with 
the text of the relevant regulations relating to VA's duty to 
notice and assist.

The Board notes further that the veteran was not provided 
notice that a disability rating or an effective date for the 
award of benefits will be assigned if the benefits sought are 
awarded, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006). However, given the Board's denial of the 
veteran's claims, any questions as to a disability rating or 
an effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice on these elements of his claims.

Next, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that notice meeting 
the requirements in the Kent was provided to the veteran in 
June 2004.  This notice not only told the veteran what 
constitutes new and material evidence but also advised him of 
the reasons for the previous denials of his claims for 
service connection for a psychiatric disability and ulcer 
disease and what evidence was needed in order to be 
considered new and material.  The veteran has been given 
ample time to respond to that notice and provide evidence 
that relates to the previously unestablished facts. Thus the 
veteran will not be prejudiced by the Board adjudicating his 
claims to reopen.

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the veteran was provided 
notice of the missing elements and subsequent adjudication. 
The veteran's claims have been adjudicated almost 
continuously since 2000 giving the veteran plenty of time to 
become familiar with the VA claims process and of what he 
needed to provide in order to substantiate his claims.  
Accordingly, the Board finds that any error in the notices 
provided to the veteran on his claims have not affected the 
essential fairness of the adjudication.

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claims 
that shows he understood the need to provide VA with 
information and evidence to support his claims.  As such, the 
Board finds that any defects in the notice given to the 
veteran relating to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
treatment records are in the record from 1992 to June 2007.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  Thus, VA has made 
every reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2007). Since the 
veteran has failed to submit new and material evidence to 
reopen his claims, VA was not obligated to provide him with a 
medical examination.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

New and Material Evidence

In decisions dated in February and April 1992, the RO denied 
the veteran's claims of entitlement to service connection for 
a psychiatric disability and ulcer disease.  The veteran did 
not appeal either decision.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, 
the February and April 1992 decisions are final because the 
veteran did not file timely appeals.

The claims of entitlement to service connection for a 
psychiatric disability and ulcer disease may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The veteran filed the application to 
reopen these claims in May 2000.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2000).  The Board notes, as an aside, that the definition of 
"new and material evidence" has been changed, but the 
latest definition only applies to applications to reopen a 
finally decided claim received by VA on or after August 29, 
2001; thus, this change does not apply to the instant case 
because the claims to reopen were received before that date.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2007).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decisions consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The RO found that while the veteran had current 
a diagnosis of a psychiatric disability (depression), there 
was no evidence showing that the veteran was treated or 
diagnosed with this disorder in service, or that this 
disorder was aggravated by his period of active service, and 
the claim was denied.  With regard to the claim for service 
connection for ulcer disease, the RO found that while the 
veteran had been assessed with "rule out ulcer disease 
versus chronic enteritis" in service, and gastritis 
secondary to alcoholism was diagnosed in September 1991, 
post-service records did not demonstrate a diagnosis of 
ulcers, and the claim for service connection for ulcer 
disease was denied.

Additional evidence received since the 1992 denials includes 
VA treatment records dated from 1992 to June 2007, which 
demonstrate treatment for depression.  While occasional 
notations are made in these records that the veteran has 
complained of nervous problems since service, none of these 
records show that the veteran was diagnosed with or treated 
for a psychiatric disability in service, or that his 
psychiatric disability is otherwise related to service.  
These records also show that in March 1993, the veteran 
related a history of peptic ulcer disease for which he had 
been prescribed Zantac.  No clinical testing dated at that 
time or earlier, however, demonstrated peptic ulcers.  An 
upper gastrointestinal series at a VA outpatient treatment 
clinic in October 1994 was normal.  A diagnostic impression 
of peptic ulcer disease was made in April 1997, when the 
veteran presented with epigastric complaints.  There is no 
indication that this was based on any laboratory testing.  
Despite the diagnostic impressions of peptic ulcer disease, 
there is no clinical evidence documenting that the veteran 
has ulcer disease.  Upper GI examination has revealed no 
evidence of ulcers.  These records do, however, show 
continued treatment for enteritis secondary to alcoholism.

Other newly received evidence includes the veteran's 
statements, both in written form and in March 2003 testimony 
before the Board, wherein the veteran alleges that he is 
entitled to service connection for a psychiatric disability 
and ulcer disease related to his period of active service.

The Board finds that new and material evidence sufficient to 
reopen the claims has not been received.  First, the 
additionally submitted clinical records pertaining to a 
psychiatric disability shows that the veteran has continued 
to receive treatment for his psychiatric condition, but they 
do not relate the psychiatric disability to his active 
service.  Accordingly, they do not constitute evidence that 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a psychiatric disability, and the claim for service 
connection cannot be reopened on the basis of this evidence.  
See 38 C.F.R. § 3.156(a).  Additionally, given that at time 
of the prior final decision the RO had before it evidence of 
a diagnosis of a psychiatric disorder, the Board finds that 
the new evidence is largely cumulative of the evidence 
considered at the time of the prior final decision.

Similarly, the additionally submitted clinical records may 
not serve as a basis for reopening the claim of entitlement 
to service connection for ulcer disease.  These records show 
that he continued to receive treatment for enteritis 
associated with alcoholism and that he was prescribed 
medication for reported peptic ulcers, but do not reflect a 
diagnosis of ulcers.  As such, they do not constitute 
evidence that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a psychiatric disability and the claim cannot 
be reopened on the basis of this evidence.  See 38 C.F.R. 
§ 3.156(a).

Neither may either claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new, but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While the veteran can describe symptoms (including worsening 
of symptoms) that he experiences, he lacks the medical 
competence to relate his current psychiatric disorder to a 
particular circumstance, such as any in-service manifestation 
of symptoms, or to any other aspect of his service.  
Additionally, the veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
this issue. 

With respect to the claim of entitlement to service 
connection for ulcers, the veteran is competent to offer 
testimony regarding the nature, frequency, and severity of 
the observable symptoms of his condition.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The veteran is thus 
competent to report that he experiences gastrointestinal 
problems.  He is not, however, competent to establish a 
medical diagnosis of ulcers.  See Savage v. Gober, 10 Vet. 
App. at 495-97; Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Here, whether the veteran's current complaints may 
be diagnosed as ulcer disease requires a medical opinion 
because that diagnosis is not capable of lay observation.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Significantly, no clinical testing has confirmed ulcers.  

Although the veteran has submitted new evidence that was not 
before the RO in 1992, this new evidence is not material to 
the claims and does not warrant reopening of the previously 
denied claims.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claims for service connection 
for a psychiatric disability and ulcer disease are not 
reopened and the benefits sought on appeal remain denied.  


ORDER

Service connection for a psychiatric disability remains 
denied because new and material evidence has not been 
received to reopen the claim.

Service connection for ulcers remains denied because new and 
material evidence has not been received to reopen the claim.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


